Citation Nr: 1524724	
Decision Date: 06/10/15    Archive Date: 06/19/15

DOCKET NO.  09-18 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tension headaches. 

2.  Entitlement to a disability rating in excess of 20 percent prior to June 7, 2014 and in excess of 40 percent since June 7, 2014 for a back disability (status post-operative L5-S1 Fusion and spondylosis). 

3.  Entitlement to an initial disability rating in excess of 10 percent prior to June 7, 2014 and in excess of 40 percent since June 7, 2014 for right lower extremity radiculopathy. 

4.  Entitlement to an initial disability rating in excess of 10 percent prior to February 18, 2011, in excess of 20 percent prior to June 7, 2014 and in excess of 40 percent since June 7, 2014 for left lower extremity radiculopathy. 

5.  Entitlement to a disability rating in excess of 30 percent for major depression. 

6.  Entitlement to a total disability rating based upon individual unemployability (TDIU) prior to June 7, 2014.


REPRESENTATION

Appellant represented by:	Kara Mahoney, Esq. of Inner City Law Center


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 2003 to December 2003 and from October 2006 to February 2008.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from September 2008, June 2010, and August 2011 rating decisions issued by the above Department of Veterans Affairs (VA) Regional Office (RO).

At the Board hearing, the representative withdrew a number of issues on appeal including entitlement to an increased rating for temporomandibular joint dysfunction (TMJ), and service connection for elbow and skin disorders, and an earlier effective date for a temporary 100 percent rating for convalescence related to the Veteran's April 2009 lumbar fusion.  The remaining appealed claims continue to be a part of the Veteran's appeal as reflected on the first page of this decision.  
The Veteran testified at a December 2014 videoconference hearing before the undersigned Veterans Law Judge.  A complete transcript of the hearing is of record.  At the hearing, the Veteran's representative requested time to submit additional evidence with argument.  The undersigned gave the Veteran 60 days to submit this additional evidence.  In February 2015, VA received this additional evidence with the express intent for the Board to review this evidence and make a decision on the Veteran's appealed claims.  

The issue of entitlement to a total disability rating based upon individual unemployability (TDIU) was not certified as one of the issues on appeal.  However, 
when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The attorney argued at the hearing that there was an implicit TDIU claim.  The Board agrees and takes jurisdiction of the claim under Rice.  The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.

The attorney also argued at the hearing and in her brief that the issue of special monthly compensation based on aid and attendance had been implicitly raised by the record.  However, subsequent to the hearing, the claim was formally denied by the RO in a March 2015 rating decision.  A notice of disagreement has not been submitted, and the Veteran has until March 4, 2016, to do so.  


FINDINGS OF FACT

1.  In a September 2008 rating decision, the RO denied service connection for tension headaches. The Veteran did not appeal or submit new, relevant evidence within one year of notice so that decision became final.  

2.  Evidence received since the September 2008 rating decision with respect to headaches is new and material.

3.  During the appeals period, the back disorder is manifested by pain and varying degrees of limited range of motion without evidence of ankylosis. 

4.  Prior to June 7, 2014, the Veteran's right lower extremity radiculopathy was manifested by daily pain, numbness, and tingling indicating at most mild to moderate incomplete paralysis.  Since June 7, 2014, the Veteran's symptoms have increased to indicate moderately severe incomplete paralysis without evidence of muscle atrophy. 

5.  Prior to June 7, 2014, the Veteran's left lower extremity radiculopathy was manifested by daily pain, numbness, and tingling indicating between mild to moderate incomplete paralysis.  Since June 7, 2014, the Veteran's symptoms have increased to indicate moderately severe incomplete paralysis without evidence of muscle atrophy.

6.  The Veteran's major depression is manifested by depressed mood with occasional interference in work efficiency.  However, this disability has not interfered in his ability to maintain self-care or establish and maintain social relationships, and has not impaired his cognitive reasoning or speech.  


CONCLUSIONS OF LAW

1.  The September 2008 decision, which denied service connection for tension headaches, is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2014).

2.  The evidence received since the September 2008 rating decision is new and material for purposes of reopening the claim for service connection for headaches.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3.  Prior to June 7, 2014, the criteria for a rating in excess of 20 percent, and since June 7, 2014, the criteria for a rating in excess of 40 percent, for the back disability have not been met.  38 U.S.C.A. § § 1155, 5103(a), 5103A, 5107 (West 2014); 38 U.S.C.A. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5242-5243 (2014).
 
4.  Prior to June 7, 2014, the criteria for a rating in excess of 10 percent, and since June 7, 2014, the criteria for a rating in excess of 40 percent, for radiculopathy of the right lower extremity have not been met.  38 U.S.C.A. § 1155 (2014); 38 C.F.R. §§ .1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.124a, Diagnostic Code 8520 (2014).
 
5.  Prior to February 18, 2011, the criteria for a rating of 10 percent, and prior to June 7, 2014, the criteria for a rating in excess of 20 percent, and since June 7, 2014, the criteria for a rating in excess of 40 percent, for radiculopathy of the left lower extremity have not been met.  38 U.S.C.A. § 1155 (2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.10, 4.10, 4.124a, Diagnostic Code 8520 (2014).

6.  The criteria for a rating in excess of 30 percent for major depression have not been met. 38 USCA §§ 1155, 5107 (West 2014), 38 C F R §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4 130, Diagnostic Code 9440 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  38 C.F.R. § 3.156(a).  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id. 

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record. Evans v. Brown, 9 Vet. App. 273 (1996).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).   Moreover, in determining whether this low threshold is met, consideration need not be limited to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but also whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the AOJ by the Board without consideration in that decision in accordance with the provisions of 38 C.F.R. 
§ 20.1304(b)(1)), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. 
§ 3.156(b).

If VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim as an original claim for benefits.  38 C.F.R. § 3.156(c).  Here, all service-related records were obtained and considered in the original rating decision for service connection.  Accordingly, 38 C.F.R. § 3.156(c) is inapplicable.  

If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 314 (1999).   If it is determined that new and material evidence has been submitted, the claim must be reopened.   The evidence is presumed credible for the purposes of reopening a claim unless it is inherently false or untrue, or if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).

The new and material evidence claim on appeal is a service connection claim.  Generally, for a successful service connection claim, the record must have competent evidence showing: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (or nexus) between the current disability and the disease or injury incurred or aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be proven on a secondary basis.  In this instance, the evidence must demonstrate an etiological relationship between a service-connected disability or disabilities on the one hand and the condition said to be proximately due to the service-connected disability or disabilities on the other.  Buckley v. West, 12 Vet. App. 76, 84 (1998), Wallin v. West, 11 Vet. App. 509 (1998).  Secondary service connection may also be warranted for a nonservice-connected disability when that disability is aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439 (1995) (en banc). 

1.  Procedural History 

The Veteran seeks to reopen a previously denied claim for service connection for tension headaches, recently characterized by the Veteran as migraine headaches.  The RO denied the Veteran's initial service connection claim for tension headaches in September 2008 for failure to meet the first prong of service connection, a current disability.  The RO characterized the headaches as symptoms, and not a chronic service-connectable disability because it considered each tension headache as an acute event, and not as a chronic condition.  The Veteran did not submit any new and material evidence in the matter or a notice of disagreement (NOD) within one year so the decision became final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

The Veteran attempted to reopen this claim in 2011.  However, the RO denied the Veteran's attempt in an August 2011 rating decision.  The August 2011 rating decision is on appeal.  

2.  Evidence Considered in the September 2008 Rating Decision

At the September 2008 rating decision, VA considered, in relevant part, service treatment records from August 2003 to February 2008, VA treatment records from April 2008 to September 2008, and statements from the Veteran.   

3.  Evidence Considered Since the September 2008 Rating Decision

Since the September 2008 final decision, VA received evidence from the West Los Angeles VAMC covering the period between April 2009 to March 2015, and statements from the Veteran including testimony provided at the December 2014 Board hearing.  Although this evidence is new since it was not in existence at the time of the September 2008 rating decision, the Board must determine if this information is material.  In order to be material, the evidence must demonstrate an unestablished fact, a current disability and nexus.  

The VAMC records and the Veteran's statements provide additional complaints from the Veteran regarding his symptoms, similar to what is seen in the record at the time of the original decision.  It still does not appear that the Veteran has actually been diagnosed with migraines.  The treating physicians use terminology indicating that the headaches are like a migraine, or have migraine properties. The notations from treating VA professionals indicated "migraines" appear to be based on statements made by the Veteran as to having migraines, as opposed to an actual diagnosis based on objective information.  

Considering the Veteran's in-service complaints of headaches and the consistent treatment since, this new evidence is sufficient to reopen the claim and remand it for an examination.    


II.  Increased Ratings

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).   Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

A.  Lumbar Spine

The Veteran appeals a September 2008 rating decision, which provided the initial rating of his lumbar spondylosis of 20 percent effective February 6, 2008.  During the pendency of the appeal, the Veteran was in receipt of a temporary total rating from April 2, 2009 to June 31, 2009 for a lumbar fusion surgery and recovery.  Thereafter, the RO assigned the Veteran a 20 percent rating.  During the pendency of the appeal, the rating was increased to 40 percent as of June 7, 2014.  The Veteran contends that he is entitled to a higher rating during the non-convalescence periods due to pain and the need for assistive devices (cane, back brace, and walker). 

Disabilities of the spine are rated under either the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  38 C.F.R. § 4.71a , DC 5235-5243.  Lumbar spine disorders ratings are based on functional limitations with or without symptoms of pain, stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Id. 

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis	20

Forward flexion of the cervical spine 15 degrees or less; or, favorable 
ankylosis of the entire cervical spine	30
      

Unfavorable ankylosis of the entire cervical spine; or, forward flexion 
of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of 
the entire thoracolumbar spine	40

Unfavorable ankylosis of the entire thoracolumbar spine	50

Unfavorable ankylosis of the entire spine	100

		
As noted above, lumbar spine disabilities with evidence of intervertebral disc syndrome (IVDS) with incapacitating episodes may also be rated under the Formula for Rating IVDS.  Whichever method results in the higher rating will be used.  For the purposes of this rating formula, an incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Formula for Rating IVDS, Note (1).

With incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months	20

With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months	40

With incapacitating episodes having a total duration of at least 6 weeks during the past 12 months	60

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995). Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40. With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45. 

The record is comprised primarily of VA treatment records from the Greater Los Angeles VA Medical Center.  These records provide documentation of the Veteran's complaints of pain and limitations in physical activity as well as treatment regimen.  For example, the Veteran reported to a pain specialist on multiple occasions as having pain with activity of an 8 out of 10 in intensity with 10 as the most intense.  The pain did not improve with medication or other conservative treatment such as heat, ice, physical therapy or epidural steroid injections.  However, the treatment records did not provide information needed to rate the Veteran's lumbar spine disability, namely objective range of motion tests.  For this information, VA scheduled the Veteran for two examinations in September 2008 and in June 2014.  

Notwithstanding the Veteran's complaints of worsening, the September 2008 VA examination results were consistent with a 20 percent rather than higher rating.  The Veteran's lumbar forward flexion was 45 degrees with marked histrionic posturing.  No ankylosis, favorable or unfavorable was seen.  The next highest 40 percent rating would require forward flexion of a lesser degree than is seen on the examination.  Higher ratings require unfavorable ankylosis of the thoracolumbar spine or entire spine, which is not evident here.  

The June 2014 VA examination is indicative of a higher rating, consistent with 40 percent already awarded to the Veteran by the RO.  The Veteran had forward flexion of 25 degrees with pain noted at 10 degrees.  The Veteran was unable to perform additional repetitive testing due to moderately severe spasm.  Again, a higher rating is not indicated because ankylosis, favorable or unfavorable, is not seen on examination.  

Certainly the Veteran experiences functional impairment due to his back condition, as well as constant pain.  However, the focus is on his remaining abilities, and the fact is, even with his pain levels, he retains the ability to move his lumbar spine beyond the criteria defined for higher ratings.  Again, the criteria for a rating higher than 40 percent requires ankylosis; he does not have ankylosis and retains the ability to move his spine, albeit very limited. 

The Board also considered a higher rating under IVDS with incapacitating episodes.  In the most recent June 2014 examination, the examiner noted that the Veteran had incapacitating episodes lasting at least six weeks.  However, the examiner appears to have based this answer solely on the Veteran's statements.  There is no evidence in the Veteran's actual treatment records of having physician prescribed bedrest.  The record demonstrates that the Veteran voluntarily takes naps throughout the day.  Even though these naps may be necessary for the Veteran get through a day, the naps have not been prescribed in a manner consistent for rating purposes under the alternative rating formula.  

Accordingly, the 20 percent rating prior to June 7, 2014 and the 40 percent rating since June 7, 2014 are continued.  

B.  Lower Extremity Radiculopathy (Sciatic Nerve)

The Veteran has been in receipt of two different ratings for each leg during the appeal period.  The left leg was initially rated at 10 percent.  The rating was increased to 20 percent effective February 18, 2011.  The most recent increase took place effective June 7, 2014, when the rating was increased to 40 percent.  The right leg was initially rated at 10 percent on December 22, 2009.  The RO increased the rating to 40 percent effective June 7, 2014.  

The Veteran asserts that he is entitled to higher ratings for both legs due to the severity of his radiculopathy.   At the hearing, the Veteran's representative asserted that the Veteran is entitled to a 60 percent rating for both legs due to severe incomplete paralysis of the sciatic nerve with marked muscular atrophy.  

Radiculopathy of the lower extremity affecting the sciatic nerve is rated under Diagnostic Code 8520 for either incomplete or complete paralysis of the relevant nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  


	Incomplete:

		Mild			10

		Moderate		20

		Moderately severe 	40

		Severe, with marked muscular atrophy	60
			
	Complete; the foot dangles and drops, no active movement possible 
			of muscles below the knee, flexion of knee weakened or (very 
			rarely) lost	80

Words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6 (2014).  Although the use of similar terminology by medical professionals should be considered, is not dispositive of an issue. Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating. 
38 U.S.C.A. § 7104; 38 C.F.R. §§ 4.2, 4.6.

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

A review of the record does not support higher ratings at any point during the appeal period for either leg.  

1.  Right Leg

In an August 2011 rating decision, the Veteran received a 10 percent rating effective December 22, 2009.  The 10 percent rating was given based on information in the Veteran's West Los Angeles VAMC treatment records.  The records revealed the diagnosis of right lower extremity radiculopathy with numbness affecting the L5 nerve root distribution and pain.  No other symptoms indicating a more severe disability were found in these records including muscular atrophy, foot drop or a complete loss of reflexes.  Furthermore, VA treating physicians classified the radiculopathy as mild with some limitation with prolonged standing, walking, frequent bending, stooping, crawling and heavy lifting, as noted in a September 2009 VA neurological examination.  

The radiculopathy continued into May 2010 with the Veteran complaining to VA treating professionals that he had pain down his back into his legs with numbness and tingling going into the feet.  The Veteran reported walking with a rollator, a type of wheeled walker that combines the features of a walker and transport chair in one device, as well as showering with the aid of a shower chair.  

The Veteran continued to complain of right lower leg pain and numbness at subsequent appointments at the VAMC, as noted in progress notes from June 2010, December 2010, and a few visits throughout 2011, 2013 and 2014.  However, beyond a discussion of the Veteran's limitations in activities of daily living, no evaluation provided requisite neurological tests to determine the severity of the radiculopathy.   Based on the evidence presented, the Veteran had pain, numbness and tingling in his lower extremity.  He utilized a walker to assist with walking and standing.  At points, it was reported that the neuropathic component of the Veteran's pain was well controlled with gabapentin, a prescribed pain medication, as noted in a February 2011 West Los Angeles (Sepulveda) VAMC progress note. In the record, there is nothing to indicate that the condition of the right leg worsened prior to June 7, 2014 to warrant a rating in excess of 10 percent.  

In June 2014, the Veteran was then afforded an examination to determine the current severity of this disability, which served as the basis of the increase to 40 percent. 

The June 2014 examiner found signs of severe right lower extremity radiculopathy affecting the sciatic nerve with moderate pain, severe intermittent pain, and numbness, and tingling.  Despite a noted worsening in the Veteran's right radiculopathy, no muscle atrophy has been shown in more recent West Los Angeles VAMC treatment records from late 2014 and early 2015, found on Virtual VA, which is necessary to increase the rating to the maximum schedular rating of 60 percent.  In sum, although there is no doubt the Veteran continues to complain of severe pain and other symptoms, none of these records indicates the presence of muscle atrophy to warrant an increased rating.   

The Veteran's attorney points to his complaints of his legs giving way and that he has muscle loss.  While he is certainly competent to describe something perhaps readily observable such as muscle atrophy, any lay allegations from him would be weighed against the medical evidence.  The observations of medical professionals as to the presence and extent of any muscle atrophy would far outweigh the Veteran's lay statements, since they possess the training and expertise that he does not.  While the attorney argues the Veteran's need for assistive devices is due to muscle atrophy, that is not borne out by the medical evidence.  Here, the June 2014 VA examination explicitly found no muscle atrophy, and muscle strength testing was all normal for the hips, knees, and ankles.   Prior to that examination, the medical records also noted no atrophy.  See VA Physical Medicine Rehab Consult dated June 25, 2008 (symmetrical lower extremities with no muscle atrophy noted); VA EMG Consult Report dated July 15, 2010 (no muscle atrophy noted on lower extremities); VA PM&R Consult Note dated May 23, 2014 (there was normal tone of the affected limbs).  Therefore, the preponderance of the evidence is against a higher rating.

2.  Left Leg

The Veteran received an initial 10 percent rating for left lower extremity radiculopathy effective December 22, 2009 in a June 2010 rating decision.  In more recent rating decisions, the RO awarded the Veteran increased ratings for this disability to 20 percent effective February 18, 2011 and to 40 percent effective June 7, 2014.  

The Veteran contends that he is entitled to a higher rating for the left leg radiculopathy due to the severity of his symptoms specifically pain, numbness and the need to use an assistive device.  As noted in the discussion of the right lower extremity, much of the treatment record describes the Veteran's symptoms, but does not specifically provide information that could be used to determine the actual severity of the disability affecting the sciatic nerve.  

The RO provided the Veteran a higher 20 percent rating for the left leg because a neurological evaluation of the legs reported that the left lower extremity was more severe than the right.  As a way to distinguish the level of disability between the right and left legs, the RO afforded the Veteran a higher rating.  The actual symptoms appeared to be under control with treatment.  Notwithstanding this fact, the Board maintains the 20 percent rating awarded the Veteran. 
 
Because most of the information contained in the treatment record did not provide sufficient evidence to properly rate this disability, the Veteran was afforded a June 2014 VA examination, which served as the basis for his increased rating to 40 percent.  The Board finds the 40 percent rating continues to be appropriate in light of the examiner's findings of severe impairment to the sciatic nerve. As noted above, the higher 60 percent rating requires evidence of muscle atrophy which is not shown in any subsequent or precedent VAMC treatment records.  The records clearly document the absence of muscle atrophy in the Veteran's lower extremities.  Accordingly, the Board finds no additional increases are warranted. 

Again, as above, the Veteran's attorney points to his complaints of his legs giving way and that he has muscle loss.  While he is certainly competent to describe something perhaps readily observable such as muscle atrophy, any lay allegations from him would be weighed against the medical evidence.  The observations of medical professionals as to the presence and extent of any muscle atrophy would far outweigh the Veteran's lay statements, since they possess the training and expertise that he does not.  While the attorney argues the Veteran's need for assistive devices is due to muscle atrophy, that is not borne out by the medical evidence.  Here, the June 2014 VA examination explicitly found no muscle atrophy, and muscle strength testing was all normal for the hips, knees, and ankles.   Prior to that examination, the medical records also noted no atrophy.  See VA Physical Medicine Rehab Consult dated June 25, 2008 (symmetrical lower extremities with no muscle atrophy noted); VA EMG Consult Report dated July 15, 2010 (no muscle atrophy noted on lower extremities); VA PM&R Consult Note dated May 23, 2014 (there was normal tone of the affected limbs).  Therefore, the preponderance of the evidence is against a higher rating.

C.  Depression

The Veteran is currently rated at 30 percent for a mixed mood disorder with an adjustment disorder, anxiety, depressed mood and insomnia, characterized as major depression.  He contends that he is entitled to a higher rating due to the severity of his psychiatric symptoms.  Psychiatric conditions are rated under the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, Diagnostic Code 9440, are as follows:

A 30 percent rating requires occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: 
	
* depressed mood
* anxiety
* suspiciousness
* panic attacks (weekly or less often)
* chronic sleep impairment
* mild memory loss (such as forgetting names, directions, recent events) 

A 50 percent rating requires an occupational and social impairment with reduced reliability and productivity due to such symptoms as: 

* flattened affect
* circumstantial, circumlocutory, or stereotyped speech; 
* panic attacks more than once a week
* difficulty in understanding complex commands
* impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks) 
* impaired judgment
* impaired abstract thinking
* disturbances of motivation and mood 
* difficulty in  establishing and maintaining effective work and social relationships 	

A 70 percent rating requires an occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:

* suicidal ideation
* obsessional rituals which interfere with routine activities
* speech intermittently illogical, obscure, or irrelevant
* near-continuous panic or depression affecting the ability to function independently, appropriately and effectively
* impaired impulse control (such as unprovoked irritability with periods of violence)
* spatial disorientation 
* neglect of personal appearance and hygiene
* difficulty in adapting to stressful circumstances (including work or a worklike setting)
* inability to establish and maintain effective relationships

A 100 percent rating requires a total occupational and social impairment, due to such symptoms as: 

* gross impairment in thought processes or communication
* persistent delusions or hallucinations
* grossly inappropriate behavior
* persistent danger of hurting self or others
* intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene)
* disorientation to time or place
* memory loss for names of close relatives, own occupation, or own name	

The "such symptoms as" language means "for example," and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  The list of examples provides guidance as to the severity of symptoms contemplated for each rating. Id.  However, this fact does not make the provided list of symptoms irrelevant.  See Vasquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013). The Veteran must still demonstrate either the particular symptoms associated with the rating sought, or other symptoms of similar severity, frequency, and duration. Id. at 117. 

In evaluating the severity of a veteran's psychological condition, a Global Assessment of Functioning (GAF) is often used as a factor in ascertaining the degree of impairment caused by the Veteran's psychiatric illness.  GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV)).  

Scores ranging from 51 to 60 illustrate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).

Scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job). 

The Veteran's mood disorder is tied to his lumbar spine disorder.  Despite assertions of worsening, the Veteran's overall social functioning has remained unchanged.  

As of June 2008, the Veteran reported not working and not being in school, but indicated a desire to start school, college, but was not sure what field he would go into, possibly computers.  The Veteran lived with his mother, with whom he reported having a good relationship.  He did not have a girlfriend, but desired to have one.  The Veteran reported using the internet and playing video games.  

In a subsequent follow-up visit in July 2008 at the Veteran's local VAMC, the Veteran reported having increased sadness, poor energy, poor appetite, lack of motivation, and trouble sleeping.  The Veteran reported the low energy may have been caused by over sedation by taking too much medication, as noted in the VAMC records.  The physician worked to adjust the Veteran's medication to get him the maximum benefit to improve his mood.  Notwithstanding the reported difficulties, the Veteran was able to maintain proper hygiene.  He appeared at the appointment adequately groomed with appropriate hygiene and wearing appropriate clothing.  The Veteran's behavior appeared calm.  He was cooperative throughout the session, made good eye contact, and had normal speech and mood.  His thought process appeared linear and goal oriented.  The Veteran's cognition also appeared intact, and oriented to person, time and place.  He also appeared to have good insight, judgment, and impulse control.  

The Veteran's mental stability was formally evaluated during a July 2008 VA examination.  The Veteran reported occurrence of psychiatric symptoms a year prior.  He took venlafaxine HCL without side effects and was in psychotherapy once a month.  He had never been hospitalized for his psychiatric disorder. 

The Veteran was able to establish and maintain relationships.  Although he was single, and not in a romantic relationship, he reported having a great relationship with his two siblings and a good relationship with his mother and father.  At the time of this examination, he still lived with his mother.  

The Veteran had noticeable changes in his activities of daily living.  He had sleep disturbance, difficulty making decisions, and isolated himself from others.  The Veteran's orientation to person, time and place was within normal limits. His appearance and hygiene, and communication skills, were also within normal limits. There were no signs of panic attacks.  The examiner considered the Veteran's concentration problem mild.  The examiner gave the Veteran a GAF score of 50 signifying a moderate level psychiatric disability.  

The Veteran's stated and observed difficulties on the September 2008 VA examination do not equate to a higher 50 percent rating.  An individual at that level would start to show more significant issues in social functioning such as difficulty establishing and maintaining relationships, which is not present.  The Board recognizes the intermittent issues the Veteran has as a result of his mood disorder, but those difficulties such as sleep disturbance, depressed mood and lack of concentration are encompassed by the current 30 percent rating.  

The Veteran underwent another VA examination in September 2008, a general examination.  Although not performed by a mental professional, the examiner noted levels of anxiety in the Veteran with hyperventilation and hypochondriacal responses throughout the exam with prominent pain behavior and subjective complaints that were markedly out of proportion to objective findings.  This examination did not add significantly to the disability picture already established based on prior medical evidence.  

The last of the Veteran's mental health evaluations in 2008 took place in November during a routine follow-up visit.  The Veteran reported having poor energy, poor motivation, poor appetite, but recently improved sleep with the use of morphine to quell his back and leg pains.  The Veteran began a retrial of Effexor, a mood stabilizer.  Despite the Veteran's reported worsening of symptoms, he continued to present with a calm demeanor.  He was cooperative throughout the interview, maintained good eye contact, had normal speech, mood, cognition, insight, judgment, impulse control, and thought process and content.  The examiner gave the Veteran a GAF score of 50, consistent with a moderate disability. 
 
In 2010, the Veteran has four major appointments related to his psychiatric disability conducted in September, October, and December.  In September 2010, the Veteran reported a decline in symptoms including reduced sleep, poor appetite and poor motivation. The Veteran reported feeling irritable and unmotivated. The lack of sleep was admittedly due to physical symptoms, the Veteran's chronic back pain.  The Veteran reported having occasional nightmares about a training accident; however, this is the first and only mention of any such symptoms during the appeal period.  The Veteran continued to have a good relationship with family members, his mother and grandmother.  He presented with normal thought, appropriate affect, perception, insight and concentration.  In spite of the Veteran's reported worsening the examiner gave the Veteran a GAF score between 50 and 55 signifying a moderate level disability. 

In October 2010, the Veteran attended a formal VA psychiatric examination.  At this time, he seemed to be at a low in his life.  He desired companionship, but did not have anyone in his life romantically.  He was upset about his physical ability due to chronic pain.  As a result, he also reported losses in concentration.  The Veteran remained cooperative throughout the examination.  He was oriented to person, time and place.  His memory was intact.  At the time, the Veteran lived with his mother and adopted sister.  He reported taking naps during the day due to difficulty sleeping at night.   The examiner noted that the Veteran's depression was more likely than not reactive to his physical problems and attendant impairment of function.  

In separating the limitations as a result of the mental rather than physical, the examiner opined that the Veteran had a moderate level disability.  The examiner opined that the Veteran would have an occasional interference in performing activities of daily living.  As discussed previously, the Veteran was able to establish and maintain effective work/school and social relationships and generally functioned satisfactorily with normal self-care and conversation.

In December 2010 at the West Los Angeles VAMC, the Veteran reported feeling better.  He had found a girlfriend who he found supportive.  Even though he was anxious, he was hopeful because things were getting better for him.  His appearance, attitude, thought, and affect appeared similar to previous examinations (normal and appropriate for the occasion with intermittent periods of sadness when discussing frustrations of his life).  The Veteran was sad about pain, and reduced mobility, and expressed some difficulty trusting his current back team due to his continued symptoms.  The examiner did not see the Veteran as a risk for suicide. The examiner gave the Veteran a GAF of 51 indicating a moderate level disability. 

By the end of 2010 to the beginning of 2011, the Veteran reported improved symptoms, and generally feeling better.  His living situation had improved.  The Veteran and his mother had moved to a bigger place, and family members, an aunt and a cousin, had moved out of his living space.  The Veteran also reported having a girlfriend with whom he was sexually active.  Although he presented with some anxiousness, his grooming, attitude, and speech were similar to previous examinations.  The Veteran was dressed and groomed appropriately for the appointment.  He had good eye contact.  Overall the Veteran was cooperative and calm during the examination and his speech, memory, and thought process were normal.  He presented with improved concentration than seen previously.  He also continued to have no suicidal or homicidal ideation.  He admitted to having frustrations due to his physical condition. 

In July 2012, it was noted that he had lived with his fiancée for two years and they had an infant son.  They had moved to Minnesota to be closer to her family.  He was depressed over his "life experiences" and his physical problems.  He had good grooming and hygiene.  He was able to maintain good eye contact, and he was cooperative.  Although he reported some cutting behaviors in the past, there were no current safety concerns or suicidal or homicidal ideations.  

In October 2013, he attended a psychiatric visit at the Minnesota VA Health Care System; at the time, the Veteran was living in Northern Minnesota with his girlfriend and son.  He was the primary care taker for his son over the past several months.  He did not report any worsening of depression as previously described.  
The next psychiatric appointment at a VAMC would not occur until late 2014.  In November 2014, the Veteran's hygiene was appropriate.  The Veteran appeared to not be in acute distress, and showed no signs of suicidal or homicidal ideation.  The Veteran's demeanor was cooperative and polite as it had been.  The Veteran expressed love for his son, and appreciation for his mother's help.  However, he reported getting frustrated at the situation between his ex-girlfriend and physical limitations.  The lack of motivation expressed by the Veteran appeared to be due to the Veteran's physical rather than mental condition. The Veteran reported being unable to get out of bed at times due to weakness, but he expressed a desire to do what he needed to provide for and take care of his son.  

In December 2014, the Veteran reported feeling increased depression with the increased pain.  However, he found the Effexor beneficial to his treatment.  He reported improvement in symptoms including depressed mood, sleep disturbance, concentration, isolation, and a loss of interest in activities he usually likes.  The Veteran reported how much he enjoyed spending time with his son.  His living situation was good.  He continued to live with his mother, who provided for the Veteran financially along with benefits from VA.  On examination, the Veteran presented with no signs of severe anxiety, mania or psychosis, suicidal or homicidal ideation.  His thought process was linear and directed.  His affect was down with some tearfulness.  He had no suicidal or homicidal ideations, no auditory or visual hallucinations, and no paranoia.  Insight and judgment were fair; cognition was intact.  A GAF score of 60 was assigned, representing some improvement.

Ultimately, the Board finds that the Veteran's mental disability is consistent with the 30 percent rating.  He has intermittent periods of reduced reliability in work efficiency as evidenced by his depressed mood and loss of motivation; however, it must be emphasized that most of his complaints about inability to engage in tasks or life activities are centered around his physical limitation, and not his psychiatric symptoms.  The Veteran's mental disorder has remained relatively stable as noted by GAF scores in the low to mid-50s and the Veteran's unchanged behaviors and mood throughout the appeal period. 

A higher 50 percent rating is not in order because the Veteran is generally functioning well.  His major cognitive systems have remained intact without any deficiencies shown such as in areas of thought process and memory.  He has shown an ability to establish and maintain relationships on a regular basis.  During the appeal period, he initiated and maintained a relationship for a few years.  From his description of events, the termination of his relationship was not due to psychiatric symptoms, but to his significant other's choices.  He has also, fortunately, maintained good relationships with family members.  Higher ratings are also not in order because further declines in social functioning would be seen, but are not present in the instant case. 


D.  Extraschedular Considerations 

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321. The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular rating is, therefore, adequate, and no referral is required.  

In the second step of the inquiry, however, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  
When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step, a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds the rating criteria specifically contemplate the symptomatology of the Veteran's appealed service connected disabilities.  

The rating criteria for lumbar spine disorders focus on limitations in range of motion and generally loss of function as consistent with the severity of the service-connected disability.  Even though the Veteran complains of significant difficulties such as pain, and the need to use an assistive device, these complaints appear exaggerated as noted by many medical providers over the years.  Regardless, the rating is based on objective medical evidence of record, specifically the range of motion tests.  These tests are consistent with the current schedular rating.   Even if the Board found the Veteran's complaints warranting review of the second step, the Board is considering such impact in conjunction with other service-connected impairments with a referral to the Director of Compensation in a separate TDIU claim. 

The symptomatology and impairment caused by the Veteran's bilateral lower extremity radiculopathy is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria in Diagnostic Code 8520 specifically provide for disability ratings based on the severity of incomplete paralysis of the sciatic nerve as well as ratings for neuritis and neuralgia.  In this case, the Veteran's right and left lower extremity radiculopathy have been manifested by mild and severe incomplete paralysis of the sciatic nerve without evidence of muscle atrophy. These symptoms and impairments, particularly the level of impairment manifested by impairment of the sciatic nerve, are part of the schedular rating criteria.

The rating criteria for psychiatric disorders reflects manifestations of the Veteran's disability as addressed above and are specifically contemplated by the schedular criteria.  The criteria rely on the severity of the psychological symptoms, as qualified by their impact on occupational and social functioning.  The Veteran's mood disorder causes sleep disturbance, depressed mood, anxiety and difficulty concentrating.  Although these symptoms are not specifically listed in the criteria, they are comparable to symptoms listed in the 30 percent criteria.   A more severe psychiatric condition would warrant a higher rating, and would demonstrate more profound psychiatric difficulties.  Accordingly, referral for consideration of an extraschedular evaluation is not warranted for any of the service-connected disabilities on appeal.  

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to the ratings associated with the appealed issues as reflected by the assigned rating.   As explained above in denying higher ratings, the Board considered the criteria for higher schedular ratings, but it upheld the ratings assigned because the rating criteria are adequate.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities.  Accordingly, referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 2013-7104, 2014 WL 3844196 (Fed. Cir. Aug. 6, 2014).


III.  VA's Duties to Notify and Assist

VA satisfied its notice requirement to the Veteran with respect to these claims in June 2008, July 2010, September 2010, and December 2010 notices.  As the contents of the notice letters fully comply with the requirements of 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159, the Board concludes that VA satisfied its duty to notify the Veteran.  Furthermore, the Veteran was apprised of special requirements in claims to reopen for new and material evidence in the 2010 notices.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

VA met its duty to assist.  This duty includes assisting the claimant in the procurement of service and other relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO associated with the claims file the Veteran's service treatment records and post-service treatment records.  Neither the Veteran nor his representative has provided any argument or factual basis, to conclude that any service treatment or post-service treatment records are missing or, more pertinently, that any potentially missing records could impact the factual determinations relevant to this appeal (i.e. the Veteran's current level of disability).  See Shinseki v. Sanders, 556 U.S. 396, 409-13 (2009) (holding prejudicial error analysis applies in context of claims for VA benefits).

With respect to examinations, the Veteran has been afforded several VA examinations pertinent to the increased rating claims on appeal.  The Board finds these examinations and opinions are adequate as the examiners reviewed the Veteran's pertinent medical history, conducted a clinical evaluation of the Veteran, and provided an adequate discussion of relevant symptomatology. See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).   The Board notes that VA scheduled the Veteran for a psychiatric examination in March 2015, which would have provided more current information.  However, the Veteran failed to show and did not provide cause as to why he was unavailable.  Notwithstanding his failure to show, the Board was privy to updated psychiatric treatment records through February 2015.  

Additionally, the Veteran testified at a hearing before the Board in December 2014. A VLJ who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the Veteran was assisted by a representative.  Both the representative and the VLJ asked relevant questions concerning the Veteran's symptoms and the resulting impairments, as well as the effect of his disabilities on his daily life and employability.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2).

The Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to his claims currently on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.





ORDER

New material evidence has been received to reopen a previously denied claim of entitlement to service connection for tension headaches; and the appeal is granted to that extent.   

A disability rating in excess of 20 percent prior to June 7, 2014, and in excess of 40 percent since June 7, 2014 for a back disability is denied. 

A disability rating in excess of 10 percent prior to June 7, 2014, and in excess of 40 percent since June 7, 2014 for right lower extremity radiculopathy is denied. 

An initial disability rating in excess of 10 percent prior to February 18, 2011, in excess of 20 percent prior to June 7, 2014 and in excess of 40 percent since June 7, 2014 for left lower extremity radiculopathy is denied. 

A disability rating in excess of 30 percent for major depression is denied. 


REMAND 

The Veteran's service treatment records show a complaint of persistent headaches in 2007.  VA medical records show complaints of headaches from 2008 to the present.  However, the etiology of these headaches remains undetermined, so VA examination is needed. 

The Veteran contends that he is entitled to a TDIU.  In a March 2015 rating decision, TDIU was awarded effective June 7, 2014, and the RO considered this a complete grant.  However, as discussed in the Introduction above, an informal claim for TDIU was part of the appeal for higher ratings prior to June 2014.  

VA will grant TDIU when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.   The RO granted stating that June 2014 was the date as of which the Veteran met the schedular criteria.  While that is correct, if the required percentage requirements for TDIU are not met on a schedular basis, but the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disorders, then the Director, Compensation Service, should consider whether a TDIU may be awarded on an extraschedular basis.  38 C.F.R. § 4.16(b). The Board may not award a TDIU on an extraschedular basis in the first instance.

The Veteran last worked in 2008 as a water treatment specialist.  Since the April 2009 lumbar fusion, the Veteran reports worsening low back pain with radiculopathy to the lower extremities.  VA physicians have prescribed the Veteran a number of narcotic pain medications including oxycodone, methadone, and fentanyl patches  The effects of these drugs cause the Veteran to sleep for most of the day.  An individual who sleeps for most of the day would have significant difficulty maintaining work on even a part-time basis.  Furthermore, the Veteran's chronic breakthrough pain would make it difficult for him to focus on even simple tasks. Such difficulties were apparent during the Veteran's hearing with signs of him being in physical pain with facial grimaces.  The Veteran also reports residual weakness due to pain that causes his legs to give out therefore necessitating the use of an assistive device. 

Since the Board is unable to make decision in the first instance regarding extraschedular TDIU, it must remand the claim to be considered by the Director of Compensation in the first instance. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for VA examination to obtain an opinion as to whether it is as likely as not that he has a chronic headache disorder related to his military service, or, alternatively, that is caused or aggravated by any service-connected disability.


2.  Issue a supplemental statement of the case on the merits of the claim for service connection for headaches.
  
3.  Only after a determination has been made on the headaches claim, then refer the Veteran's claim of entitlement to TDIU prior to June 7, 2014 to the Director of Compensation Service for extraschedular consideration for a decision on this matter.    

A copy of the Director's decision must be associated with the claims file.

4.  Issue a supplemental statement of the case on the claim of entitlement to TDIU prior to June 7, 2014.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


